331 S.W.3d 730 (2011)
Bryan M. TULLOCK, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95207.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The movant, Bryan Tullock, appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The *731 parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order denying the movant's Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).